Citation Nr: 0526383	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service 
connected right knee disability.

2.  Entitlement to an increased evaluation for medial 
meniscectomy with synovitis and instability of the right 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claim of entitlement to service 
connection for a left knee disorder, and continued the 
veteran's combined evaluation for his right knee disorder at 
a 20 percent evaluation.

In May 2005, the veteran, accompanied by his representative, 
testified at a hearing held before the undersigned Acting 
Veterans Law Judge.


FINDINGS OF FACT

1.  A left knee disability was not present in service or 
until many years thereafter, and that it is not related to 
service or to an incident of service origin, or a service-
connected disability

2.  The veteran's medial meniscectomy with synovitis and 
instability of the right knee is currently manifested by 
severe residual right knee impairment.

3.  The veteran's traumatic degenerative joint disease of the 
right knee is currently manifested by X-rays findings of 
arthritis, and a noncompensable level of limitation of 
flexion and extension.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for a separate 30 percent rating for the 
veteran's medial meniscectomy with synovitis and instability 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5257 (2004).

3.  The criteria for a separate rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, statements of the case 
dated August 2002 and September 2004, supplemental statements 
of the case dated March 2003, July 2003, and July 2004, and a 
VCAA letter dated August 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal, as well as an RO hearing in 
March 2003, and a hearing before the undersigned Acting 
Veterans Law Judge in May 2005.  Finally, the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for a right knee medial meniscectomy with 
synovitis and instability, at a 20 percent evaluation under 
Diagnostic Code 5257, by an October 1969 rating decision.  
This decision was based on service medical records, which 
show that the veteran tore his right knee medial meniscus, 
requiring a medial meniscectomy, and on the report of VA 
examination.  This evaluation was continued in a September 
1971 rating decision.  A September 1996 rating decision 
granted the veteran a temporary total evaluation for his 
right knee arthroscopic surgery necessitating convalescence.  
This total evaluation was granted from February 22 to May 1, 
1996.

In December 2001, the veteran again filed for a temporary 
total rating due to additional surgery on his service 
connected right knee.  At that time, the veteran was granted 
a temporary total evaluation from October 31 to December 31, 
2001; and the veteran's right knee disability was 
recharacterized as a 10 percent evaluation for medical 
meniscectomy with synovitis and instability of the right 
knee, with a separate 10 percent evaluation for traumatic 
degenerative joint disease of the right knee.  The veteran 
however disagrees with that evaluation to the extent that it 
continued the veteran's evaluation for his service connected 
right knee disabilities at a 20 percent evaluation, after the 
expiration of his temporary total evaluation.  In addition, 
in December 2003, the veteran filed a claim for service 
connection for a left knee condition as secondary to the 
veteran's service connected right knee condition.  The 
relevant evidence of record includes the reports of VA and 
private outpatient treatment, and the reports of VA 
examinations.

The veteran has received periodic treatment throughout the 
course of this appeal for treatment for both right and left 
knee disabilities, including multiple knee injections, and 
the fitting of braces.

A VA outpatient treatment entry, dated July 2001, reflects 
that the veteran had full range of motion of his knee.  He 
had some anterior laxity with a 2+ laxity and some diffused 
joint line tenderness.  He did have patella crepitus with 
flexion of the knee.  He also had good patellar excursion.  
X-rays showed severe medial joint arthritis and 
hyperextension of the right knee.  The veteran was diagnosed 
as having right knee internal derangement with severe 
arthritis secondary to anterior cruciate ligament deficiency.

As noted above, the veteran received a temporary total rating 
from October 31 to December 31, 2001, to convalesce from 
surgery.  Reports from that surgery indicate that the veteran 
was diagnosed as having right knee anterior arthrofibrosis 
and chondromalacia of the medial femoral condyle, lateral 
femoral condyle, and patellofemoral joint.  The veteran 
underwent right knee arthroplasty and chondroplasty at that 
time.

VA outpatient treatment records, dated in mid-December 2001, 
indicate that the veteran's right knee was without effusion 
or swelling.  There was mild medial joint line tenderness in 
range of motion actively from 0 to 90 degrees, and the 
veteran could be passively flexed to 100 percent of range of 
motion.  Previous X-rays were noted to show degenerative 
joint disease, more significant in the medial compartment.

VA outpatient treatment records, dated in October 2002, 
reflect that the veteran reported having problems with a 
swollen left knee starting approximately five weeks earlier.  
Mild swelling of the knee was noted, with no erythema or 
ligament laxity.  A small soft tissue lump was noted in the 
posterior soft tissue.  The veteran was diagnosed with a 
possible baker's cyst in the left knee.

An MRI taken of the veteran's left knee in October 2002 
revealed moderate degree medial collateral ligamentous 
thickening of strain, inner gray posterior menisci 
degenerative signal without tear, and a mild degrees of 
patellofemoral chondromalacia or arthrosis.

A December 2002 private treatment record shows that the 
veteran had received therapy for his left knee, which had 
improved.

January 2003 VA outpatient treatment appears to address the 
veteran's left knee.  MRI report was noted to show mild 
thickening of the medial collateral ligament, with no 
meniscal tear or anterior collateral tear.  The veteran noted 
residual left knee pain, better with a knee brace.  Point 
maximum tenderness was over the proximal tibia medially.  
Examination showed tenderness with examination with direct 
palpation as well as with tibial valgus stress.  No 
neurological deficits were noted.  He had a mild varus 
alignment.  The veteran was diagnosed as having knee 
chondrosis with mild thickening of the medial collateral 
ligament by MRI but with no distinct meniscal finding.

The veteran received a hearing at the RO in March 2003.  At 
that time, the veteran testified as to the severity of his 
right knee condition.  He indicated that he felt pain in his 
knee when it was flexed more than 90 degrees.  He also 
reported feelings of instability in the right knee.  In 
addition, the veteran indicated that he was having problems 
with his left knee that first began in October.

The report of April 2003 VA outpatient treatment indicates 
that the veteran reported problems with both knees.  
Examination showed tenderness directly over the medial joint 
line, with McMurray's test positive on the left.  There was 
no lateral joint line tenderness.  There was a small effusion 
of the left knee.

The veteran received a VA examination in June 2003.  At that 
time, physical examination of the knee revealed that the 
veteran had no obvious effusion of the right knee.  There was 
marked joint line tenderness.  He had embossing along the 
joint line.  He had a five centimeter healed vertical scar.  
He could flex 80 degrees and had 0 degrees of extension.  He 
had almost audible subpatellar crepitation.  He also had a 
click on extension of the knee.  The collateral and cruciate 
ligaments appeared to be intact by test.  Prior X-rays 
disclosed moderate narrowing of the medial compartment, and 
moderate osteoarthritis of the knee.  The veteran was 
diagnosed as having internal derangement of the right knee, 
open arthrotomy with medial meniscectomy, two arthroscopic 
examinations with debridement, and some loss of range of 
motion of the right knee.  The examiner indicated that he saw 
no functional loss due to pain, and felt that the functional 
loss was anatomical.

The veteran was seen at the VA in May 2003 with continued 
complaints of left knee pain.  Upon examination of the left 
knee, the veteran was noted to have multiple surgical 
incisions well healed over the left knee.  The veteran had 
tenderness over the medial anterior joint line and also 
tenderness around the parapatellar area.  He did have some 
mild crepitus and appeared to have some medial joint line 
tenderness.  He had a positive McMurray's test.  He was 
stable to varus and valgus stress and there as a small 
effusion noted.  The veteran was diagnosed with possible 
internal derangement of the left knee.  An addendum to that 
outpatient treatment record, dated June 2003, indicates that 
an opinion was offered a month later indicating that the 
veteran's left knee pain may be the result of chronic right 
knee problems, resulting in putting more stress on the left 
knee, but that there was no way to be certain of this.

VA treatment records, dated June 2003, indicate that the 
veteran underwent a left knee arthroscopy with partial 
synovial and chondromalacia debridement, for a diagnosis of 
left knee degenerative joint disease with degenerative 
menisci.

The veteran received a VA outpatient treatment assessment in 
December 2003.  
At that time, the veteran demonstrated varus alignment of 
both knees.  His main pain was relative range of motion with 
approximately 0 to 100 degrees.  X-rays showed 
tricompartmental disease of both knees with severe 
degenerative disease of his right medial compartment.  The 
veteran was informed that his next option was total knee 
replacement; however, he was told the he would also benefit 
from delaying the procedure as long as possible, and the 
veteran indicated that, as long as he is wearing his braces, 
he can tolerate the pain.

The veteran received a further VA examination in February 
2004.  At that time, the veteran's prior history of right 
knee injury was noted, as well as the veteran's history of 
playing basketball and being quite active until his knee pain 
recurred in 1997.  He was also noted to have started having 
problems with left knee pain in October 2000, but had no 
history of injury to the left knee.  He reported pain in both 
knees any time he is walking or weight bearing, but that the 
right knee was worse than the left.  He complained of 
continued intermittent giving way of the right knee, but that 
the right knee did not have any instability symptoms.  The 
veteran noted that his job required him to stand and operate 
a machine most of the day, with occasional breaks.

Examination of the right knee revealed only patellofemoral 
tenderness on the examination.  There was no effusion.  Range 
of motion of the right knee was 0 to 95 degrees.  There was 
tenderness of the knee at the maximum flexion of 95 degrees.  
There was 1+ medial laxity.  There was 1+ anterior drawer and 
Lachman's sign.

Examination of the left knee disclosed no tenderness to 
palpations and there was no effusion.  The range of motion 
was 0 to 110 degrees, at which time he began having knee 
pain.  There was 1+ medial laxity.  The anterior drawer and 
Lachman's test were negative.  When observed walking in the 
hall without his knee braces on, he had a very noticeable 
limp on the right leg.  He was reexamined after knee bending 
exercises, and active range of motion on the right was 0 to 
95 degrees, and on the left was 0 to 90 degrees.

The veteran was diagnosed, as to the right knee, as having a 
medial meniscus tear status post arthrotomy and medial 
meniscectomy, status post two arthroscopies.  He had known 
degenerative joint disease by direct observations during 
surgery and as demonstrated on X-ray.  He was noted to have 
done well for 30 years following his service injury, and was 
able to play basketball during that time, which the examiner 
noted was extremely hard on the knees and required good 
stability for cutting.  He was noted to have some instability 
symptoms, especially if he was not wearing his brace, but 
also some if he was wearing his brace.  He also had pain in 
the knee and some weakness secondary to the pain.

As to the left knee, the veteran was diagnosed as having left 
knee pain and degenerative joint disease beginning in October 
2000.  The examiner indicated that he did not believe that 
the veteran's left knee pain was secondary to the right knee 
pain because there was no indication that he had overused the 
left knee throughout the years.  The examiner noted that the 
veteran had 30 years of an asymptomatic right knee and was 
extremely active playing sports.  His years of playing sports 
put him under a significant amount of strain, and also his 
standing for his job provided many years of added stress.  
The examiner indicated that he thought that the veteran's 
left knee problem was a problem of attrition, and was less 
likely than not secondary to his right knee problem.

The report of June 2004 X-rays of the veteran's knees 
indicates, for the left knee, moderate narrowing of the 
medial tibiofemoral joint space with spurring around the 
opposing articular cortical margins, the spurs being small.  
On the right, there was more severe narrowing of the medial 
tibiofemoral joint compartment, with gross irregularity of 
bone architecture, flattening of the opposing surface, and 
much larger spurs around the articular margins.  There was 
also some narrowing of the lateral right joint compartment, 
with no significant spurring.

The veteran received a hearing before the undersigned Acting 
Veterans Law Judge in May 2005.  At that time, the veteran 
discussed the severity of both his right and left knee 
conditions.

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service connected 
right knee disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2004).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for a left knee disability is not 
warranted.  Initially, the Board notes, there is no evidence 
of record, nor has the veteran alleged, that his left knee 
disability is directly related to service.  Instead, the 
veteran has argued that his current left knee problems are 
due to additional strain he feels he has had to place on that 
knee due to his service connected right knee disability.  
However, the Board finds probative the opinion contained in a 
February 2004 VA examination, which indicates that the 
veteran's left knee problem was a problem of attrition, and 
was less likely than not secondary to his right knee problem.  
The Board recognizes the statement contained in a VA 
outpatient treatment report addendum, dated June 2003, in 
which it was indicated that the veteran's left knee pain may 
be the result of his chronic right knee problems, due to 
putting more stress on the veteran's knee.  However, the 
Board finds this opinion to be highly speculative, as the 
examiners themselves at that time said that there was no way 
to be certain of this, and the Board finds more probative the 
opinion contained in the February 2004 VA examination, which 
appears to be based on a thorough review of the veteran's 
claims file, and a through review of the veteran's 
occupational and social history.  Therefore, the Board finds 
that the preponderance of the evidence submitted indicates 
that the veteran's left knee condition is not directly 
related to service, or secondary to his service connected 
right knee condition.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Entitlement to an increased initial evaluation for the 
veteran's right knee disability, currently evaluated as 10 
percent disabling for limitation of motion, and 10 percent 
disabling for instability.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran is currently in receipt of a 
10 percent rating under Diagnostic Code 5010, for 
degenerative arthritis of the right knee, with a separate 10 
percent rating for instability of the knee, under Diagnostic 
Code 5257.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

As noted above, the veteran is also rated under diagnostic 
code 5257, for other impairment of the knee.  Under this 
code, other impairment of the knee, including recurrent 
subluxation or lateral instability, is rated as slight, 
moderate, or severe.  A 10 percent rating contemplates a 
slight impairment.  A 20 percent evaluation is warranted for 
moderate impairment.  A 30 percent evaluation is warranted 
for severe impairment.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his right knee arthritis, which rating 
contemplates limitation of motion.  In this regard, as to a 
higher rating for his right knee arthritis under Diagnostic 
Code 5003, the Board notes the findings from the veteran's VA 
examinations, particularly his most recent VA examination of 
February 2004, which finds a right knee range of motion of 0 
to 95 degrees, a finding that would not warrant a rating for 
a compensable level of limitation under Diagnostic Code 5260 
or 5261.  Considering all evidence of record regarding the 
veteran's range of motion, the veteran has never during the 
course of this appeal been found to have an extension of less 
than 0 degrees, or a flexion of less than 80 degrees, both 
findings that as well would not warrant a compensable level 
of limitation of motion.  As the veteran has been found to 
have a noncompensable level of limitation of motion of the 
right knee, but has findings of degenerative arthritis, 
Diagnostic Code 5003 provides that the veteran is entitled to 
a 10 percent evaluation, the evaluation the veteran is 
currently receiving under this code.

Considering all evidence of record, however, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran would be more properly rated as 30 percent 
disabled under Diagnostic Code 5257 for severe other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  In this regard, the Board notes the 
report of a February 2004 VA examination, in which the 
veteran complained of intermittent giving way of the right 
knee, medial laxity, and positive anterior drawer and 
Lachman's sign, and in which the veteran was found to have 
instability, even when wearing a brace.  Moreover, the 
evidence shows that the veteran's right knee disability is so 
severely disabling that examiners indicated that he needs to 
undergo right knee replacement surgery, and would recommend 
that he have that procedure now if he were older.  The Board 
also observes the frequency with which the veteran has been 
getting injections in his knee to lessen his pain and the 
veteran's reports of wearing his right knee brace nearly 
constantly.  In light of the foregoing, the Board finds the 
veteran would be more properly rated as having severe knee 
impairment under Diagnostic Code 5257.  Therefore, the Board 
finds that the veteran's right knee instability warrants a 
separate 30 percent rating under Diagnostic Code 5257.

The above right knee determinations are based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that either the 
veteran's right knee instability or right knee limitation of 
motion reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluation higher 
than those indicated above on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to the veteran's service connected 
right knee disability, is denied.

Entitlement to a 30 percent evaluation for medial 
meniscectomy with synovitis and instability of the right 
knee, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


